Case: 19-60464     Document: 00516318817         Page: 1     Date Filed: 05/13/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                             FILED
                                                                      May 13, 2022
                                  No. 19-60464                       Lyle W. Cayce
                                                                          Clerk

   Erika Jisela Yanez-Pena, also known as Erika Jisela Pena-
   Yanez,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A088 349 634


                    ON REMAND FROM
         THE SUPREME COURT OF THE UNITED STATES

   Before Wiener, Graves, and Willett, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60464      Document: 00516318817          Page: 2    Date Filed: 05/13/2022




                                    No. 19-60464


          In 2020, we denied Petitioner Erika Yanez-Pena’s petition for review
   of an order of the Board of Immigration Appeals (“BIA”) denying her
   motion to reopen her removal proceedings. Yanez-Pena v. Barr, 952 F.3d 239,
   241 (5th Cir. 2020), cert. granted, judgment vacated sub nom. Yanez-Pena v.
   Garland, 209 L. Ed. 2d 727 (2021). We did so after concluding that, as a
   matter of first impression, “(1) the information statutorily required to be
   contained in” a Notice to Appear (“NTA”) “may be supplied in more than
   one document,” and (2) the stop-time rule, which halts the period of physical
   presence required for eligibility for cancellation of removal, and which is
   triggered “when the alien receives all required information, whether in one
   document or more.” Id. at 241.
          The Supreme Court recently rejected this rule, holding that the stop-
   time rule is only triggered by the receipt of a single NTA that contains all the
   statutorily required information. Niz-Chavez v. Garland, 141 S. Ct. 1474,
   1485–86 (2021). In light of this pronouncement, the Supreme Court granted
   the petition for a writ of certiorari, vacated our decision, and remanded the
   case for further consideration in light of Niz-Chavez. Yanez-Pena, 209 L. Ed.
   2d at 727. Since then, we have concluded that Niz-Chavez’s holding applies
   to cases—like this one—in which a petitioner was ordered removed in
   absentia. Rodriguez v. Garland, 15 F.4th 351, 355 (5th Cir. 2021) (“Under
   Niz-Chavez’s interpretation of § 1229(a), we . . . require a single document
   containing the required information in the in absentia context.”), reh’g
   denied, 31 F.4th 935 (5th Cir. 2022).
          The petition for review is GRANTED, the BIA’s decision is
   VACATED, and the case is REMANDED to the BIA for further
   proceedings consistent with this opinion.




                                           2